Citation Nr: 0210919	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  96-05 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a higher initial evaluation for traumatic 
arthritis of the right knee, currently rated as 10 percent 
disabling, for the period of May 18, 1993, to April 25, 1996.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, postoperative total knee 
replacement, currently rated as 30 percent disabling, from 
June 1, 1997.

3.  Entitlement to a higher initial evaluation for 
posttraumatic instability of the right knee, currently rated 
as 10 percent disabling, from May 18, 1993. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from November 1954 to October 
1956.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  In accordance with the requirements of the Veterans 
Claims Assistance Act of 2000, all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been obtained by the RO, and the veteran has been 
notified of the evidence necessary to substantiate his 
claims.

2.  The veteran's traumatic arthritis of the right knee is 
confirmed by x-ray evidence, but the evidence does not show 
involvement of two or more major joints or two or more minor 
joint groups; it also produces painful limitation of motion, 
but not at a compensable level under the applicable 
limitation of motion codes.

3.  The veteran's traumatic arthritis of the right knee, 
postoperative total knee replacement, is productive of 
intermediate degrees of residual weakness, pain or limitation 
of motion, but does not demonstrate chronic residuals of 
severe painful motion or weakness.

4.  The veteran's posttraumatic instability of the right knee 
is productive of only slight lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation for 
traumatic arthritis of the right knee from May 18, 1993, to 
April 25, 1996, have not been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including 
§4.71a, Diagnostic Codes 5010-5003 (2002).

2.  The criteria for an increased rating for traumatic 
arthritis of the right knee, postoperative total knee 
replacement, from June 1, 1997, have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including §4.71a, Diagnostic Codes 5010-5055 (2002).

3.  The criteria for a higher initial evaluation for 
posttraumatic instability of the right knee from May 18, 
1993, have not been approximated. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. Part 4, including 
§4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Pub. L. No. 
106-475, 114 Stat. 2096  (Nov. 9, 2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); see also 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  This law is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Although the VCAA was enacted during the pendency of this 
appeal, there is no prejudice to the veteran in proceeding, 
as its requirements have already been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The Board observes that 
the veteran was provided adequate notice as to the evidence 
necessary to substantiate his claims, as well as the 
applicable laws and regulations, as indicated in rating 
decisions, statements of the case, supplemental statements of 
the case and letters from the RO.  The Board also finds that 
the RO made satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file.  The claims 
file contains all relevant medical records, including service 
medical records, private treatment records and VA medical 
records.  The veteran was provided with timely VA 
examinations, and he was given a hearing in June 2002.  There 
is no indication in the claims file that there are additional 
relevant records that have not yet been obtained for this 
matter.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed and that 
nothing further is required to comply with the duty to assist 
the veteran.

The veteran originally filed a claim for a right knee 
condition, and in a September 1993 rating decision, service 
connection was granted for traumatic arthritis of the right 
knee under Diagnostic Codes (DC) 5010-5257, at a 10 percent 
evaluation with an effective date of May 18, 1993.  This 
rating was continued until surgery was required in April 
1996.  In a July 1996 rating decision, the RO increased the 
rating for traumatic arthritis of the right knee, 
postoperative total knee replacement, to 100 percent under DC 
5010-5055, from April 26, 1996, to May 31, 1997.  Effective 
June 1, 1997, a 30 percent rating was assigned under the same 
codes.  In a June 2001 decision, the RO recognized a VA 
General Counsel opinion, VAOPGCPREC 23-97, stating that 
separate ratings could be assigned for limitation of motion 
(including painful knee motion) and knee instability, and 
accordingly assigned a separate 10 percent evaluation for 
posttraumatic instability of the right knee under DC 5257 and 
effective from the date of the claim, May 18, 1993.  The 30 
percent rating under DC 5010-5055 was continued.  See 
38 C.F.R. § 4.71a.  In essence, the veteran is now rated for 
three separate manifestations of a right knee disability.

The Board notes that evaluation of the same disability under 
various diagnoses is to be avoided.  In Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), however, the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. The General 
Counsel for VA, in a precedent opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under DC 5003 
and DC 5257.  When the knee disorder is already rated under 
DC 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a noncompensable rating 
under DC 5260 (flexion limited to 60 degrees or less) or DC 
5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a noncompensable rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  Also, the 
General Counsel, in VAOPGCPREC 9-98, held that a separate 
rating for arthritis could be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59 (2002).  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
5257 can be compensated under 5003 and vice versa.

The veteran first expressed disagreement with the original 
assignment of a disability rating following the award of 
service connection, and as such, the severity of his right 
knee disability will be considered during the entire period 
from the initial assignment of the disability rating to the 
present, as well as the applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The Board acknowledges the veteran's testimony that his right 
knee disability affects his employment and ability to 
participate in many activities.  The Board finds, however, 
that there has been no showing that this disability has: (1) 
caused marked interference with employment beyond the 
interference contemplated in the currently assigned ratings; 
(2) necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
extraschedular evaluation is not warranted.  See 38 C.F.R. 
§ 4.1 (2002); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

I. Entitlement to a Higher Initial Evaluation for Traumatic 
Arthritis of the Right Knee, from May 18, 1993 to April 25, 
1996

The competent medical evidence of record for this time frame 
indicates that the veteran does have some limitation of 
motion of his right knee; however, the limitation is not at a 
compensable level under the applicable diagnostic codes.  38 
C.F.R. Part 4, Plate II, Diagnostic Codes 5256, 5260, 5261 
(2002).  The evidence includes a diagnosis of degenerative 
joint disease in the right knee, so the veteran has received 
a 10 percent rating from the date of the claim for painful 
motion which is not limited to a compensable degree under the 
applicable rating codes.  See 38 C.F.R. § 4.71a, DC 5010-
5003.

Regarding a higher initial evaluation, the Board notes that 
DC 5003 affords a maximum rating of 20 percent in cases of 
degenerative arthritis shown by x-ray to involve two or more 
major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  
In this case, the x-ray evidence did not indicate the 
involvement of more than one joint, so a 20 percent rating 
cannot be assigned.  The Board has also considered other 
arthritic codes that may apply to afford a higher initial 
evaluation, but finds that DC 5010-5003 is the only 
appropriate code available given the veteran's diagnosis of 
degenerative joint disease, classified as traumatic 
arthritis.  

The Board recognizes that functional limitations due to pain 
must be accounted for in evaluating disabilities on the basis 
of limitation of motion and has considered the veteran's 
complaints and the examiners' findings.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board has concluded that pain 
was considered in evaluating veteran's limitation of 
movement, and because pain is an element of the 10 percent 
rating under the arthritis provision, the Board finds that 
the veteran is not entitled to an increased rating as a 
result of confirmed right knee pain.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. at 206-207.  
Moreover, while the veteran may have limited motion due to 
pain, the Board concludes that the veteran's right knee 
disability more nearly approximates the criteria for the 
currently assigned 10 percent evaluation under DC 5010-5003 
and he is not entitled to a higher evaluation on the basis of 
the objective evidence of record.  See 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a.

II. Entitlement to an Increased Rating for Traumatic 
Arthritis of the Right Knee, Postoperative Total Knee 
Replacement, from June 1, 1997

The veteran's postoperative total knee replacement residuals 
have been rated as 30 percent disabling under DC 5010-5055, 
effective from June 1, 1997.  DC 5055 affords a higher rating 
of 60 percent in cases of chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a.  In this case, VA examinations from June 
1998 and January 2001 do not show findings of severe pain on 
motion or weakness, so a 60 percent rating is not for 
assignment.   Regarding other possible codes, the Board notes 
there is no other prosthetic implant code that addresses the 
knee besides DC 5055, and that none of the other knee codes 
from DC 5256 to DC 5262 may be applied to afford a rating in 
excess of 30 percent given the medical evidence of record.  

The Board has also considered whether an increased evaluation 
could be assigned here on the basis of functional loss due to 
objective evidence of pain.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2002); see also DeLuca, supra.  In this case, DC 5055 
includes the criteria of pain, limitation of motion or 
weakness in the affected extremity in rating the residuals of 
prosthetic knee joint replacement.  While there is evidence 
of pain, the record does not suggest that it results in 
functional impairment beyond what is already contemplated by 
the current 30 percent rating.  The Board gives credence to 
the veteran's assertions that he experiences pain in the 
right knee, but there is no evidence of record to show that 
it results in such severity as to cause impairment that rises 
to the level of a rating in excess of 30 percent.  Moreover, 
factors such as weakness, fatigability and incoordination are 
not indicated on the record to an extent that would support 
the assignment of a higher rating.

III. Entitlement to a Higher Initial Evaluation for 
Posttraumatic Instability of the Right Knee, from May 18, 
1993

The RO has also assigned a 10 percent evaluation from May 18, 
1993, for the veteran's right knee disability under DC 5257, 
which pertains to knee disorders manifested by subluxation or 
lateral instability.  A 20 percent evaluation under that code 
is warranted when moderate subluxation or instability is 
present, while a 30 percent evaluation, the maximum available 
under this code, is warranted when severe subluxation or 
instability is present.  38 C.F.R. § 4.71a, DC 5257.

The Board finds that the clinical findings of record do not 
reveal a disability picture that warrants an evaluation in 
excess of the currently assigned 10 percent.  There is no 
evidence that the veteran's right knee is manifested by 
moderate or severe recurrent subluxation or lateral 
instability to warrant an evaluation in excess of 10 percent 
under DC 5257.  The June 1993 VA examination listed a 
diagnosis of slight instability, while the December 1994 
examination continued a finding of medial instability.  A 
June 1998 examination noted a stable knee, while the January 
2001 examination noted slight instability.  The record also 
consists of private treatment reports dated from October 1993 
to August 1996 from J.R.C., D.O.  In these reports, Dr. C. 
does record some instances of instability.  VA treatment 
records dated from March 1986 to August 1997 note no laxity 
on the three different occasions noting visits for knee pain.  
All of this evidence taken together warrants a finding that 
the currently assigned 10 percent is the appropriate 
evaluation from May 18, 1993, forward.

The Board notes that the only other codes possibly applicable 
to award a higher initial evaluation would be DC 5256 
(ankylosis), DC 5260 (limitation of leg flexion), DC 5261 
(limitation of leg extension) and DC 5262 (impairment of the 
tibia and fibula).  See 38 C.F.R. § 4.71a.  In this case, 
however, these codes are not applicable, as the competent 
medical evidence of record does not show ankylosis or 
impairment of the tibia and fibula, or limitation of flexion 
or extension to a degree warranting evaluation at a level in 
excess of 10 percent.  The medical evidence of record has 
shown findings of flexion limited only to a maximum of 90 
degrees and extension limited only to a maximum of 2 degrees, 
well outside the range of evaluation in excess of 10 percent. 

The Board has also considered whether an increased evaluation 
could be assigned here on the basis of functional loss due to 
objective evidence of pain.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2002); see also DeLuca, supra.  In making this 
determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca, 8 Vet. App. at 202, do not 
apply to a rating under DC 5257.  See Johnson v. Brown, 9 
Vet. App. at 7, 9 (1996).


ORDER

Entitlement to a higher initial evaluation for the veteran's 
traumatic arthritis of the right knee, for the period of May 
18, 1993, to April 25, 1996, is denied.

Entitlement to an increased evaluation for the veteran's 
traumatic arthritis of the right knee, postoperative total 
knee replacement, from June 1, 1997, is denied.

Entitlement to a higher initial evaluation for posttraumatic 
instability of the right knee from May 18, 1993, is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

